Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al (Deep Reinforcement Learning for Vessel Centerline Tracing in Multi-modality 3D Volumes).
 	As per claim 1, Zhang teaches the claimed “computer implemented method for generating a centerline for an object,” comprising: “receiving an image containing the object, wherein the image is acquired by an imaging device” (Zhang, figure 1); “generating the centerline of the object by tracing a sequence of patches with a virtual agent, by a processor” (Zhang, 3 Method), including, “for each patch other than the initial patch: determining a current patch based on the position and action of the virtual agent at a previous patch” (Zhang, Vascular Centerline Tracing, page 159;  We set the state as local volume observation s0 = Ip0 which is a 3D patch centered at p0, and feed it into the detection model. From the neural network we generate an action a0 which moves the current point to p1. Then, the current state is updated as s1 = Ip1 and fed into the neural network to generate action again.We repeat this process until the path converges on oscillatory-like cycles); “determining a policy function and a value function based on the current patch using a trained learning network, which comprises an encoder followed by a first learning network and a second learning network, wherein the learning network is trained by maximizing a cumulative reward” (Zhang, Training Details, page 158 – the policy function is a espilon-greedy policy that takes the greedy action and a random action; the value function is a maximum returning action value); and “displaying the centerline of the object generated by the processor” (Zhang, figure 1).  It is noted that Zhang does not explicitly teach “determining the action of the virtual agent at the current patch” as claimed.  However, Zhang’s agent, designed to interact 

 	Claim 2 adds into claim 1 “determining a first vector by the encoder based on the current patch; determining a second vector by the first learning network based on the first vector; and determining the policy function and the value function based on a vector obtained by concatenating the first vector, the second vector and additional inputs, which comprises at least the reward of the previous patch and the action of the virtual agent at the previous patch, using the second learning network” (Zhang, Training Details, page 158 - we start from one sample volume and accumulate samples in experience replay set. Then, we calculate a maximum returning action value based on the current neural network among all six possible actions. We apply a E-greedy
policy that takes the greedy action with probability E and a random action with probability 1−E…  Then, we starts a new episode in another volume).

Claim 3 adds into claim 2 “wherein the additional inputs further comprises the tracing velocity of the current patch” (Zhang, 4.2 Network Architecture and Implementation).



 	Claim 5 adds into claim 4 “wherein, the policy function and the value function and the detection result of the bifurcation, endpoint, and loop closures are output respectively using separate fully-connected layers at the end of the second learning network” (Zhang, Training Details, page 158 – the policy function is a espilon-greedy policy that takes the greedy action and a random action; the value function is a maximum returning action value).

 	Claim 6 adds into claim 2 “wherein the reward of each patch combines a point-to- curve distance and the similarity of intensity between the current patch and the next patch, and the point-to-curve distance indicates the distance between the position of the current patch and the centerline of the object” (Zhang, section 3 Method - the step-wise reward showed in equation 2 and the point-to-curve distance-like measure showed in equation 1).

	Claim 7 adds into claim 1 “wherein the initial patch is preset and tracing a sequence of patches ends with a terminal state or a maximum episode length is reached” (Zhang, Training Details page 158 - The agent reaches a termination state in an episode when it reaches the last point in ground truth path G or the step number reaches the maximum episode length).

	Claim 8 adds into claim 1 “wherein the image is a 3D image, and the action space of the virtual agent consists of six actions” (Zhang, 3 Method - six actions {left, right, top, bottom, front, back}).

	Claim 9 adds into claim 1 “wherein the encoder is a convolutional neural network, and both the first learning network and the second learning network are recurrent neural network” (Zhang, Training Details, page 158 – the policy function is a espilon-greedy policy that takes the greedy action and a random action; the value function is a maximum returning action value).

	Claim 10 adds into claim 1 “performing, by the processor, quantitative measurements of the object based on the centerline; and outputting results of the quantitative measurements to a user interface” (Zhang, figure 1).

	Claims 11-19 and 20 claim a system and a non-transitory computer readable medium storing instructions based on the method of claims 1-10; therefore, they are rejected under a similar rationale.

Claim 2 is objected to because of the following informalities:  “determining a policy function and a value function based on the current patch using a trained learning network” is unclear to its proper antecedent basis as whether it indicates “determining a .  Appropriate correction is required.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHU K NGUYEN/Primary Examiner, Art Unit 2616